Sheldon, J.: This is a motion to discharge a rule to give an additional appeal bond in a larger sum. It is an appeal from the Appellate Court. The circuit court rendered a decree for $36,000. An appeal was taken to the Appellate Court, and the circuit court' required a bond of $40,000. That bond was given. The Appellate Court affirmed the decree. On appeal from the Appellate Court to this court an appeal bond of $300 vfas required. If given, that bond would be sufficient to cover costs in this court, in case we affirmed the judgment of the Appellate Court, and we' understand that this bond for $40,000, given in the circuit court on the appeal to the Appellate Court, would stand as security for the payment of the decree. If so, we think the bond is sufficient in amount. No exception is taken to the sufficiency of the sureties,—it is only as to the amount of the bond. The rule will be discharged. Rule discharged,